Citation Nr: 1716037	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a separate rating for left knee instability pursuant to Diagnostic Code 5257. 

2.  Entitlement to an increased rating on an extraschedular basis for a left knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from June 5, 2005, to May 26, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1990 to May 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

A May 2016 Board decision granted a 20 percent rating for a left knee meniscus tear under Diagnostic Code 5258, the maximum allowed scheduler rating under that Diagnostic Code.  That decision, effectively replaced a separate rating for instability under Diagnostic Code 5257.  In that decision, the Board remanded the issues of entitlement to a separate rating for left knee instability and for consideration of an extraschedular rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU from June 5, 2005, to May 26, 2009, is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  During the entire claims period, the Veteran's left knee disability has manifested with slight instability, to include symptoms of giving-out and the constant need for wearing a hinged knee brace. 

2.  During the entire claims period, the Veteran's left knee symptomatology is contemplated by the rating schedule, and has not resulted in frequent hospitalization or marked interference with employment.   



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 10 percent, but not higher, for left knee instability, under Diagnostic Code 5257, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71(a), Diagnostic Code 5257 (2016).

2.  The criteria for an increased rating for service-connected left knee disability on an extraschedular basis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2016 supplemental statement of the case and supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

Left Knee Instability 

The Board emphasizes that it is only evaluating whether the Veteran's left knee disability, which is currently service-connected and rated under Diagnostic Codes 5260 for loss of range of motion and 5258 for meniscus symptoms, also warrants a separate rating under 5257 for instability.  The Board finds that, as there are both negative and positive competent medical evidence establishing the presence of instability in the Veteran's left knee throughout the claims period, the evidence is at least in equipoise, and therefore, resolving all reasonable doubt in favor of the Veteran's warrants a separate 10 percent rating for slight left knee instability.

A claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, but any separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Accordingly, the Board finds that any additional or separate rating based on left knee instability does not run counter to the VA prohibition against pyramiding.  38 C.F.R. § 4.14 (2016).  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee is rated 10 percent.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent.  Severe recurrent subluxation or lateral instability of the knee is rated as 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

The Board notes that the Veteran has been provided several VA examinations throughout the claims period.  A review of that competent medical evidence demonstrates that while the majority of the examinations showed no evidence of instability, there were two instances, specifically during January 2006 and February 2015 examinations, that instability was found. 

Specifically, as discussed in the Board's last remand, although the Veteran has indicated that his left knee feels unstable and gives-way, VA examinations in July 1997, February 2002, March 2003, May 2011, January 2013, October 2014, and February 2016, indicate no findings of instability in the left knee.  A review of the medical reports of record shows MRI's conducted in April 2003, August 2006, and June 2011, showed that the anterior and posterior cruciate, medial and lateral collateral ligaments, and the patellar tendon were all normal.  The January 2013 VA examiner, after a review of the medical history, explained that to have instability, there must be some laxity of those ligaments or the patellar tendon, and that as the results all returned negative, no instability was present. 

However, the Board finds that while the examinations demonstrate negative evidence against the finding of instability, the Board finds that contrary to that evidence, VA examinations have also demonstrated positive evidence of instability.  Here, the January 2006 VA examination report indicates that a Lachman's test was positive for mild anterior and posterior instability and that testing of lateral and medical cruciate ligaments evidenced very slight lateral collateral instability.  Likewise, stability testing conducted during the February 2015 VA examination was positive for anterior, posterior, and lateral instability.

Finally, in October 2016, VA obtained an additional VA examination and opinion with regards to the left knee disability.  With regard to the claimed instability, the VA examiner noted the Veteran's continued complaint of instability in the left knee, to include the need for a hinged knee brace and instances of giving-away.  The examiner noted all normal results on testing of for joint stability.  However, in noting additional contribution factors for the left knee, the examiner not only noted less movement than normal, but also explicitly noted "instability of station."  The examiner in the final opinion ultimately found no instability, and opined, in essence, that considering the fact that the majority of the VA examinations of record demonstrated no left knee instability, the select instances in which the VA examiner found instability, in January 2006 and February 2015, were aberrations and acute, and did not demonstrate a diagnosis of instability.

In addition to the medical evidence, the Board also notes the Veteran's lay statements of continuous complaints of giving out and instability.  The Board finds that the Veteran has been consistent throughout the claims period that the left knee feels unstable, with symptoms of giving-out, and pain.  The Veteran has continuously worn a hinged knee brace.  While the Board acknowledges that the Veteran is not competent to speak to such complex medical issues such as diagnosing instability in the left knee, he can, and has, competently and credibly spoken to the physical manifestations of the disability, such as giving out.  The Board notes that even while tests during VA examinations may reveal no evidence of a diagnosable condition, the Veteran's has consistently asserted that the left knee has giving way and instability throughout the claim.  

The Board ultimately finds that the evidence of record is at least in equipoise.  While the Board acknowledges that the pure number of instances, VA examinations or otherwise, that identify no instability outnumber those examinations which notes instability, the Board finds that the weight of probative value is not always dictated by a purely numerical tally of negative and positive.  That would run counter to the VA's duty to resolve all reasonable doubt in favor of the Veteran.  Here, the Board finds that the VA examinations in January 2006 and February 2015, considered with the Veteran's lay statements are equally probative in establishing instability in the left knee.  The Board also notes the fact that the disparate examinations were conducted intermittently during the other examinations, and spaced out during the entire claims period, demonstrating an ongoing and chronic condition versus a single incident.  Diagnostic Code 5257 provides ratings for recurrent knee instability.  The Board finds that the instability detected on multiple occasions meets the definition of recurrent lateral instability of the knee.

The Board notes that, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).  Consequently, the Board finds that the evidence of record demonstrates the Veteran has slight recurrent left knee instability, and the Veteran's claim for a separate rating for left knee instability under Diagnostic Code 5257 must be granted. 

The Board notes that a 10 percent rating under Diagnostic Code 5257 for instability is granted for a separate rating for slight instability of the left knee.  The Board notes that during the VA examinations that identified instability, namely the January 2006 and February 2015 VA examinations, the Veteran's left knee instability were noted to be slight or mild.  Specifically, in the January 2006 examination, upon testing the examiner noted only mild instability under the Lachman's test for anterior and posterior instability and very slight lateral collateral instability.  As no other examinations revealed instability, the Board finds that a 10 percent rating for slight instability adequately contemplate the Veteran's disability.  The Board finds that the evidence of record is against a finding that any knee instability that may be present is more than slight in nature as instability has not been found on the majority of examinations and when found, has been found to be slight or mild by the examiners.

The Board also finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee instability.  There is no indication from the record that the Veteran has left knee instability that is moderate in nature.  There were no objective findings of left knee instability at the time of the October 2016, his most recent, VA examination.  Therefore, the Board finds that the Veteran's left knee instability is no more than slight and a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).


Extraschedular Consideration 

As part of the evaluation for an extraschedular rating, the Board has considered that the resolution of reasonable doubt applies to determinations of whether a symptom should be attributed to a service-connected disability.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected knee disability in considering if the Veteran is entitled to an extraschedular rating.  
Mittleider v. West, 11 Vet. App. 181 (1998).

An extraschedular disability rating is warranted based on a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The symptoms of pain, instability, effusion, and loss of motion, and the functional impairment resulting from those symptoms, are all contemplated within the applicable regulations.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a (2016).  Here, the Boards finds that that type of symptoms described by the Veteran to include those identified during examinations have all been accounted for in the currently assigned ratings under three separate Diagnostic Code, specifically 5257 for instability, 5258 for meniscal symptoms such as locking, and 5260 for limitation of motion and pain.  The Board finds that there is no further evidence that the Veteran's suffers from any additional symptoms or manifestations of his left knee that has not been contemplated by such ratings, or are so extraordinary that falls outside the theories of those Diagnostic Codes.  There is no indication that the Veteran's left knee disabilities result in any symptoms that fall so far outside the rating schedule as to render its application inadequate. 

The Board additionally notes that even if the Veteran's claim passes the first element for referral for extraschedular consideration, which the Board does not concede, there is no evidence that he has frequent hospitalization or marked interference with employment due to the left knee disability.  38 C.F.R. § 3.321 (b)(1) (2016); Johnson v. Shinseki, 26 Vet. App. 237 (2013).  Here, while the Board recognizes that he has had several surgeries of the left knee, those surgeries took place within a span of several years, and no surgeries have been required for the disability for several years since.  Period of convenience have already been compensated, under 38 C.F.R. § 4.30, to the Veteran with total 100 percent disability ratings granted for a period of time, but the Board finds that those surgeries do not constitute frequent hospitalization.  

Likewise, the evidence is against a finding that the Veteran's left knee condition caused marked interference with his employment.  The Veteran has a master's degree, and no VA examiners have noted any functional impairment to the Veteran's ability to conduct sedentary work.  While he is not currently employed, his unemployment is not exclusively due to the left knee disability.  The Veteran has not specifically alleged that his inability to work was caused by the left knee disability, but instead has continuously complained that unemployment was caused by a service-connected psychiatric disability, as he has repeatedly asserted in a claim for a TDIU.  Therefore, the Board finds that the Veteran's knee disability does not result in marked interference with employment.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the Board has not only considered the Veteran's left knee disability in terms of his meniscus under 5258, but has considered the totality of his left knee disability, and an extraschedular rating remains not warranted.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the Veteran's left knee disability, does not constitute a disability so exceptional as to fall outside of the contemplation of the currently assigned ratings.  The Board finds that the preponderance of the evidence is against a finding that there is an exception disability picture requiring referral for consideration of an extraschedular rating.  Therefore, the claim for an extraschedular rating for a left knee disability does not warranted a referral for additional consideration, and must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to a separate 10 percent rating, but not higher, for left knee instability under Diagnostic Code 5257 is granted. 

Entitlement to an increased rating on an extraschedular basis for a left knee disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the claim for TDIU, the Board finds that remand is required because VA's social and industrial survey obtained regarding the Veteran's employability during the specific period on appeal was incomplete, and an addendum opinion must be obtained for the VA to fulfill the duty to assist the Veteran.  

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the December 2015 remand, the Board requested explicitly that the examination address whether the Veteran's service-connected disabilities made the Veteran unable to obtain or maintain substantially gainful employment during the period in question.   However, the VA examiner, while noting a comprehensive analysis of the Veteran's disabilities and effect on employment, only concluded that the combined disabilities affected the Veteran's ability to complete collegiate education in a timely manner, and noted nothing with regard to the Veteran's employability.  The Board finds that as the question of employability was explicitly requested in the previous remand, silence on the issue not only makes the examination opinion incomplete, but does not satisfy VA's duty to comply with remand requests, which confers on the Veteran the right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, as the VA examination did not address essential inquiries to the claim for TDIU, the development did not substantially accomplish the request of the previous remand, and further development is necessary for VA to fulfill the duty to assist the Veteran.

Finally, remand is also required regarding the claim for TDIU, as the Board finds that this issue should be referred to the Director of Compensation and Pension Services for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), after the development noted above has been accomplished.  

The Board notes that a total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).  A substantially gainful occupation has been defined as employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It also has been defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within the physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991); Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975).  In making that determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if the service-connected disabilities or combination of service-connected disabilities is rated 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340 (a)(2) (2016).  Even if a Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a) (2016).  First, the Veteran must meet a minimum percent evaluation.   If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of service-connected disability. 

Where, as it is here, the Veteran does not meet the percentage rating requirements under 38 C.F.R. § 4.16(a), he still may be found totally disabled on an extraschedular basis under 38 C.F.R. § 4.16(b) when the evidence indicates that the Veteran is unemployable by reason of service-connected disabilities.  Under such circumstance the matter is referred to the Director for consideration.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  TDIU consideration requires contemplation of the severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).  Although the Board does not have the authority to award TDIU under 38 C.F.R. § 4.16(b) prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is already in receipt of a TDIU effective February 21, 2014; the time period before the Board that has been appealed is exclusively the period between June 5, 2005, to May 26, 2009.  In the claim, the Veteran explained that he had not worked during that time, as he attempted to obtain a college degree and was a full-time student.  However, he noted that his service-connected disabilities at the time not only prevented him from completing school in a timely manner, but also would have prevented him from obtaining and maintaining substantial gainful employment.

During that time period, the Board finds that the Veteran's service connected conditions did not amount to the threshold for a schedular consideration for a TDIU.  Specifically, during this period the Veteran was rated 30 percent for bipolar disorder, 20 percent for a left knee meniscus tear, 10 percent for left knee arthritis, 10 percent for a stomach disability, and possibly an additional 10 percent for left knee instability, granted by this decision, with the assignment of effective date pending.  While the combined disability rating may reach close to 70 percent, no single disability was rated at or above 40 percent for this period, and no combination of disabilities can be considered to meet the criteria for 38 C.F.R. § 4.16(a).

The Veteran's most recent VA vocational opinion noted extensively the Veteran's inability to participate in classes because of a psychiatric disability, which lead him to take an extended period of time to finish schooling.  The Board notes such psychiatric issues directly can be applied to any work situation, for physical labor or sedentary work.  Additionally, the Board notes that while the Veteran has already been compensated for periods of convalescence for knee surgeries, the period of disruption in the Veteran's everyday life must also be viewed to potentially affecting employability.

Therefore, in viewing the Veteran's disability picture during this time period in its totality, the Board notes that there is sufficient evidence to suggest that the Veteran's service-connected disabilities at that time created a circumstance in which the Veteran could possibly not have obtained or maintained substantially gainful employment and that referral to the Director for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the same VA examiner or vocational expert that provided the previous April 2016 Social and Industrial Survey to ascertain the impact of the service-connected psychiatric disability, knee disabilities, and stomach disability on the Veteran's employability during the period from June 5, 2005, to May 26, 2009.  If the same examiner is not available, provide the Veteran's claims file to another suitably qualified VA vocational expert.  The claims folder contents must be made available for review and the surveyor must note that review in the report.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history.  The surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's psychiatric disability, knee disabilities, and stomach disability on ordinary activities, to include employability, taking into consideration his level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities, during the specific period in question.  The examiner is also asked to discuss the periods of employment or lack thereof for the period when he was not employed and pursuing a bachelor's degree full-time from 2005 to 2009.  The surveyor should discuss to what extent employability was affected during that periods by the service-connected psychiatric disability, knee disabilities, and stomach disability.  The surveyor should specifically opine for that period as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran was unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities.  All opinions expressed should be accompanied by supporting rationales.

2.  Refer the claim for TDIU from June 5, 2005, to May 26, 2009, to the Director of the Compensation Service for consideration of whether TDIU is warranted for that period pursuant to 38 C.F.R. § 4.16(b).

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


